FILED
                                                                            April 22, 2022
                                                                              released at 3:00 p.m.
                                                                          EDYTHE NASH GAISER, CLERK
                                                                          SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA


No. 21-0561 – State of West Virginia ex rel. Dodrill Heating and Cooling, LLC v. The
              Honorable Maryclaire Akers, Judge of the Circuit Court of Kanawha
              County; and Jerry and Pamela Whittington, husband and wife, individually
              and on behalf of all others similarly situated

Chief Justice Hutchison, concurring:


              It is a basic rule, of fairness and of process, that judges speak through their

orders. The majority did not issue a writ of prohibition in this case because the circuit

judge reached a wrong result. We did so only because the judge did not plainly and fully

explain in her order – to the parties and to the public – why a class action is the best way

forward. Still, I feel a need to concur to explain two points in the majority’s opinion.


              The facts in this case are quite simple: in the middle of the summer, plaintiffs

Jerry and Pamela Whittington bought a new whole-house heating and cooling unit from

Dodrill Heating and Cooling. The unit was either defective or the installation was done

wrong. Within days it leaked fluid, wiring burned out, valves broke, the cooling unit
                                                      1




stopped working. Dodrill’s repeated attempts at repair over the following six weeks failed.

Dodrill’s installation contract had a “money back,” “satisfaction” guarantee; when the
                                                                             2




              1
                 The Dodrill repair technician who discovered the burned wiring told the
plaintiffs that the Dodrill installation technicians had used the wrong type of wiring when
they installed the new unit.

                  Dodrill’s “Proposal/Agreement” to the plaintiffs provides:
              2


“GUARANTEES: Comfort No Lemons . . . Money Back . . . Satisfaction: We will
guarantee that your system meets or exceeds your expectations for quality and reliability.”

                                              1
plaintiffs said they weren’t satisfied and demanded Dodrill return their money, Dodrill

refused because the plaintiffs wouldn’t let Dodrill try and repair the unit just one more

time. On these simple facts, a lawsuit was born.


               When the plaintiffs hired their lawyer, the lawyer looked at the documents

Dodrill had handed to the plaintiffs. Every proposal, contract, or invoice that Dodrill

prepared had language saying, in effect, that the plaintiffs would have to pay any attorney

or collection fees Dodrill might incur to secure payment for the broken unit. After a little
                                                                             3




discovery, the plaintiffs’ lawyer found Dodrill had included the same language in

proposals, contracts, and invoices it gave to 9,000 or more other customers.


               West Virginia’s Consumer Credit and Protection Act appears to specifically

prohibit companies from making such threats against consumers. The Act lays out various

“protective measures for consumers in transactions[.]” W. Va. Code § 46A-1-103(3)

(1996). One of those protective measures prohibits a “debt collector” from using “any

fraudulent, deceptive or misleading representation or means” to collect a debt or to obtain

information from a consumer. W. Va. Code § 46A-2-127 (1997) (“Section 127”). The Act

lays out various examples of outlawed debt collection practices, including (in Section

127(g)) prohibiting a debt collector from making “[a]ny representation that an existing



                 The “Proposal/Contract” said “Buyer agrees to any reasonable attorney or
               3


collection fees incurred by seller in securing payment for this contract.” Dodrill’s repair
invoices said that, by accepting Dodrill’s work, the plaintiffs agreed that “in the event
collection efforts are initiated . . . [you] shall pay for all associated fees at the posted rates
as well as all collection fees and reasonable attorney fees.”

                                                2
obligation of the consumer may be increased by the addition of attorney’s fees,

investigation fees, service fees or any other fees or charges[.]” W. Va. Code Ann. § 46A-

2-127(g). 4


              Obviously, the plaintiffs sued over the faulty HVAC unit. But the plaintiffs

also alleged Dodrill violated the Consumer Credit and Protection Act. They did not seek

damages for just themselves, they sought damages for over 9,000 other Dodrill customers

who supposedly received the same threats. In the order on appeal, the circuit court said the

allegation looked ripe to be resolved in a class action. Dodrill, however, ran to this Court

with two claims: that the plaintiffs did not have standing to sue under the Consumer Credit

and Protection Act, and that the circuit court did not make clear that the plaintiffs’




               If a defendant is found to have violated the Act, a consumer is permitted to
              4


recover their actual damages plus a penalty of $1,000 per violation of the Act (up to
$175,000 or the amount of indebtedness, if higher). The same remedy applies to each
consumer in a class action. West Virginia Code § 46A-5-101(1) (2017) creates this civil
remedy for consumers:

              If a . . . debt collector has violated the provisions of this chapter
              [Chapter 46A] applying to . . . any prohibited debt collection
              practice . . . the consumer has a cause of action to recover: (a)
              Actual damages; and (b) a right in an action to recover from
              the person violating this chapter a penalty of $1,000 per
              violation: Provided, That the aggregate amount of the penalty
              awarded shall not exceed the greater of $175,000 or the total
              alleged outstanding indebtedness: Provided, however, That in
              a class action the aggregate limits on the amount of the penalty
              set forth above shall be applied severally to each named
              plaintiff and each class member such that no named plaintiff
              nor any class member may recover in excess of the greater of
              $175,000 or the total alleged outstanding indebtedness. . . .

                                               3
allegations “predominate” over other, individual questions for all the class members. Let

me expound upon the Court’s resolution of these two claims.


                                         A. Standing


                 Dodrill’s primary claim to this Court was that the plaintiffs do not have

standing to pursue a claim under Section 127(g) because they cannot prove Dodrill was a

“debt collector.” Dodrill first says it isn’t a debt collector because it never tried to collect

any payment for installing the HVAC unit, mostly because Dodrill got the plaintiffs to pay

Dodrill’s bill in full using third party financing (financing that Dodrill arranged for the

plaintiffs). Dodrill argues that a company should be allowed to include menacing language

in its bills or contracts threatening to charge consumers attorney fees and collection costs,

just so long as the consumer pays the bill and the company is never provoked to act upon

those threats.


                 Standing is not a high hurdle for a plaintiff. The plaintiff must only show

some “injury-in-fact” that forms the basis of their lawsuit, and that the “injury” can be

redressed through a decision by the trial court. Syllabus Point 5, Findley v. State Farm

Mut. Auto. Ins. Co., 213 W. Va. 80, 576 S.E.2d 807 (2002). Dodrill, however, misreads

the “injury-in-fact” requirement to suggest it requires a plaintiff to sustain a physical injury,

or a monetary, out-of-pocket loss. What Dodrill’s argument misses is that a plaintiff does

sustain an injury in fact when the defendant directs a threat at a consumer or engages in

other fraudulent or deceptive conduct prohibited by the Act.


                                               4
              The plain language of Section 127(g) prohibits “any representation” that a

company will attempt to collect fees or collection costs; ergo, the Act prohibits threats, not

merely the actual taking of those charges from a consumer. As we noted in State ex rel.

3M Co. v. Hoke, 244 W. Va. 299, 852 S.E.2d 799, 813 (2020), the Act was designed to do

more than just compensate a consumer physically or monetarily harmed by conduct

proscribed by the Act. The Act imposes civil penalties to punish those who violate the Act.

Further, the penalties dissuade other actors from using fraudulent, deceptive, and

misleading conduct that the Legislature has deemed harmful to West Virginians in general:

              The [Consumer Credit and Protection Act] is intended to deter
              deceptive practices and to protect West Virginia consumers
              from fraud, and the goal is to protect the public as a whole. As
              one state court found in interpreting a similar civil penalty
              statute, “Because the CCPA’s civil penalty requirement is
              intended to punish and deter the wrongdoer and not to
              compensate the injured party, the CCPA is intended to
              proscribe deceptive acts and not the consequences of those
              acts.” May Dep’t Stores Co. v. State ex rel. Woodard, 863 P.2d
              967, 972 (Colo. 1993).

Id. at 312, 852 S.E.2d at 813. The civil penalties also compensate the plaintiff for enforcing

the Act. Stated succinctly, a plaintiff need not allege out-of-pocket damages or other

injuries to maintain an action under the Act. The plaintiff must only assert a violation of

the Act’s terms by the defendant and that the defendant’s conduct was directed toward the

plaintiff. The Act is analogous to criminal law, in that a threat or representation of an intent

to harm someone is as actionable as actual harm itself.


              Dodrill does not seriously dispute the clear, unambiguous threat contained in

its proposal and invoices that it intended to collect attorney fees and costs from the

                                               5
plaintiffs, if it tried to collect on its bill. Instead, the second part of Dodrill’s standing

argument suggests that Dodrill is not a professional debt collector who chases customers

over unpaid bills and, hence, is exempt from the meaning of “debt collector” as defined in

the Act. However, this Court firmly rejected Dodrill’s attempts at legal sophistry. The Act

defines a “debt collector” as a person or organization that engages in “debt collection,”

meaning they take any “action, conduct or practice” to collect a consumer’s obligation to

pay money that arose from some transaction in money, property, insurance or services. See

W. Va. Code §§ 46A-2-122 (b), (c), and (d). The plaintiffs’ complaint clearly asserts that
                                           5




the documents presented by Dodrill were intended to compel the plaintiffs to pay money

in exchange for Dodrill installing the HVAC unit that is the focus of the parties’ transaction.

Moreover, this Court has made clear that a person or organization does not have to be a

“professional” or full-time debt collector to be bound by the Act. In Syllabus Point 3 of



              5
                  In reverse order, the Act provides:

              (d) “Debt collector” means any person or organization
              engaging directly or indirectly in debt collection. . . .

              (c) “Debt collection” means any action, conduct or practice of
              soliciting claims for collection or in the collection of claims
              owed or due or alleged to be owed or due by a consumer.

              (b) “Claim” means any obligation or alleged obligation of a
              consumer to pay money arising out of a transaction in which
              the money, property, insurance or service which is the subject
              of the transaction is primarily for personal, family or household
              purposes, whether or not such obligation has been reduced to
              judgment.

W. Va. Code § 46A-2-122(b), (c), and (d).

                                               6
Thomas v. Firestone Tire and Rubber Co., 164 W. Va. 763, 266 S.E.2d 905 (1980), this

Court found that

                     The plain meaning of W.Va. Code § 46A-2-122
              requires that the provisions of article 2 of Chapter 46A
              regulating improper debt collection practices in consumer
              credit sales must be applied alike to all who engage in debt
              collection, be they professional debt collectors or creditors
              collecting their own debts.

(Emphasis added). The plaintiffs allege that Dodrill was a creditor seeking to collect upon

its own debt – the debt the plaintiffs incurred when they agreed to pay for a heating and

cooling unit provided and installed by Dodrill.


              In a nutshell, the record wholly supports the Court’s finding that the plaintiffs

have standing. The plaintiffs sufficiently alleged that Dodrill was attempting to collect a

debt owed by the plaintiffs when it threatened the plaintiffs with attorney’s fees and

collection costs, if the plaintiffs failed to pay their debt.         When Dodrill made a

representation that threatened the plaintiffs, in violation of the Act, it created an “injury in

fact.” The plaintiffs therefore have standing to go forward with their own claim, and they

have standing to pursue in a class action the claims of other Dodrill customers subjected to

similar conduct.


                           B. Predominance in a Class Action


              Under the West Virginia Rules of Civil Procedure, a party may seek to form

a class action by showing evidence supporting all four elements in Rule 23(a) and at least



                                               7
one of the three subdivisions in Rule 23(b). 6 The plaintiffs in this case sought a class action

under Rule 23(b)(3).


                Rule 23(b)(3) of the West Virginia Rules of Civil Procedure required the

circuit court in this case to make two findings: “that the questions of law or fact common

to the members of the class predominate over any questions affecting only individual

members, and that a class action is superior to other available methods for the fair and

efficient adjudication of the controversy.” These are the “predominance” and “superiority”

requirements.


                This Court has couched the predominance and superiority analysis as

requiring a “thorough” and “rigorous” analysis by the circuit judge. In reality, Rule

23(b)(3) deliberately encompasses malleable standards. The drafters of Rule 23 thought

the words “‘predominance’ and ‘superiority’ were like silly putty that could be molded in




               As we said in Syllabus Point 8 of In re W. Va. Rezulin Litig., 214 W. Va.
                6


52, 585 S.E.2d 52 (2003):

                Before certifying a class under Rule 23 of the West Virginia
                Rules of Civil Procedure [1998], a circuit court must determine
                that the party seeking class certification has satisfied all four
                prerequisites contained in Rule 23(a)—numerosity,
                commonality, typicality, and adequacy of representation—and
                has satisfied one of the three subdivisions of Rule 23(b). As
                long as these prerequisites to class certification are met, a case
                should be allowed to proceed on behalf of the class proposed
                by the party.

                                                8
any way by a judge in a particular context.” State ex rel. Surnaik Holdings of WV, LLC v.

Bedell, 244 W. Va. 248, 271, 852 S.E.2d 748, 771 (2020) (Hutchison, J., concurring).


              Exactly what is meant by “predominate” is not made clear in Rule 23(b)(3).

Surnaik Holdings offers some qualitative or quantitative guides. 7 Predominance is a

common battleground for certification decisions but is basically an inquiry into the material

legal or factual questions presented by the class members. The goal is for a court to find if

the proposed class is “sufficiently cohesive to warrant adjudication by representation.”

Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 594, (1997). Predominance does not mean




               Syllabus Point 7 of Surnaik Holdings, 244 W. Va. at 250, 852 S.E.2d at 750,
              7


offers these guidelines for assessing predominance and superiority:

              When a class action certification is being sought pursuant to
              West Virginia Rule of Civil Procedure 23(b)(3), a class action
              may be certified only if the circuit court is satisfied, after a
              thorough analysis, that the predominance and superiority
              prerequisites of Rule 23(b)(3) have been satisfied. The
              thorough analysis of the predominance requirement of West
              Virginia Rule of Civil Procedure 23(b)(3) includes (1)
              identifying the parties’ claims and defenses and their
              respective elements; (2) determining whether these issues are
              common questions or individual questions by analyzing how
              each party will prove them at trial; and (3) determining whether
              the common questions predominate. In addition, circuit courts
              should assess predominance with its overarching purpose in
              mind—namely, ensuring that a class action would achieve
              economies of time, effort, and expense, and promote
              uniformity of decision as to persons similarly situated, without
              sacrificing procedural fairness or bringing about other
              undesirable results. This analysis must be placed in the written
              record of the case by including it in the circuit court’s order
              regarding class certification.

                                             9
that individual questions concerning class members do not exist; it merely means that some

common question predominates among members. If a question can be “can be resolved

for all members of [a] class in a single adjudication,” then the predominance requirement

is satisfied. Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 815 (7th Cir. 2012)

(quoting 7AA Wright & Miller, Federal Practice & Procedure § 1778 (3d ed. 2011).

             Or, to put it another way, common questions can predominate
             if a “common nucleus of operative facts and issues” underlies
             the claims brought by the proposed class. In re Nassau County
             Strip Search Cases, 461 F.3d 219, 228 (2d Cir. 2006), quoting
             Waste Mgmt. Holdings, Inc. v. Mowbray, 208 F.3d 288, 299
             (1st Cir. 2000). “If, to make a prima facie showing on a given
             question, the members of a proposed class will need to present
             evidence that varies from member to member, then it is an
             individual question. If the same evidence will suffice for each
             member to make a prima facie showing, then it becomes a
             common question.” Blades v. Monsanto Co., 400 F.3d 562,
             566 (8th Cir. 2005). Individual questions need not be absent.
             The text of Rule 23(b)(3) itself contemplates that such
             individual questions will be present. The rule requires only
             that those questions not predominate over the common
             questions affecting the class as a whole.

Id.


             “Superiority is the oft-overlooked sibling of predominance.” Christine P.

Bartholomew, The Failed Superiority Experiment, 69 Vand. L. Rev. 1295, 1300 (2016).

See also, Jay Tidmarsh, Diagnosis and Treatment of the “Superiority Problem,” 69 Vand.

L. Rev. En Banc 267, 268 (Among the terms used in Rule 23, “none is slipperier to

understand than ‘superiority.’”). Rule 23(b)(3)’s superiority requirement is comparative:

the circuit court must assess the efficiency of a class action with an eye toward “other

available methods,” as well as the interests of the class members, whether other litigation

                                            10
has been commenced, what forum should be the locus of litigation, and the management

difficulties of a class action. See Rule 23(b)(3)(A)-(D). “The court must compare the

possible alternatives to determine whether Rule 23 is sufficiently effective to justify the

expenditure of the judicial time and energy that is necessary to adjudicate a class action[.]”

7AA Wright & Miller, Fed. Prac. & Proc. Civ. § 1779 (3d ed. 2011). Refusing to certify

on manageability grounds alone should be the last resort. “[A] class action has to be

unwieldy indeed before it can be pronounced an inferior alternative—no matter how

massive the fraud or other wrongdoing that will go unpunished if class treatment is

denied—to no litigation at all.” Carnegie v. Household Int’l, Inc., 376 F.3d 656, 661 (7th

Cir. 2004).
              8




                In the instant case, the plaintiffs seek a class action to resolve their allegation
                  8


that Dodrill violated the Act, in a similar manner, toward over 9,000 consumers. These
consumer class members are easily identified, but Dodrill vigorously contends that the
plaintiffs cannot represent these similarly situated consumers in a class action. Hence, one
alternative would be for the plaintiffs to file a complaint joining those 9,000 separate
consumers into their action. Another would be for the plaintiffs’ attorney to sign
representation agreements with all 9,000 consumers, file 9,000 separate lawsuits (while
filing a separate filing fee for each), and then have the circuit court transfer and consolidate
those 9,000 lawsuits under Rule 42 for joint resolution. Either instance would impose
significant administrative and fiscal burdens on the plaintiffs’ attorney, on the circuit clerk
that would handle the increased paperwork, and on the defendant, which would be required
to respond to each joinder motion or separate lawsuit. The circuit court would also be
required to expend considerable time and energy consolidating and managing 9,000
separate litigants and lawsuits.

               Stated differently, in this case, the plaintiff’s suggestion that the circuit court
certify a class action to resolve the same predominating legal and factual question about
the Act for over 9,000 consumers appears to be the superior method compared to the other
available methods. Since a class action requires only one plaintiff, one complaint, one
judge, and eliminates dozens of pleadings, motions and filing fees along with a mountain
of attorneys’ fees (all of which, if the plaintiffs were successful, would be paid for by the
                                                11
              Overall, Rule 23 is a robust procedural tool that permits courts to efficiently

resolve complicated questions. What makes sense for one class action creates problems in

another. The only requirement in Rule 23(b)(3) is that at least one question predominate

among the class members such that a class action is the superior vehicle to resolve that

question. There is no mechanical requirement in the rule that a class action only encompass

one question, or that there be no individual questions. Rule 23(c)(4) provides that “an

action may be brought or maintained as a class action with respect to particular issues” and,

hence, infers that the same action may be dissolved into smaller proceedings to address

other issues. In other words, a court may certify a class as to some common issues, and

later decertify the action as to other issues not common to all members. “[S]eparate juries

may decide different issues. One jury will render a verdict as to the common, certifiable

issues. In many instances it would be impracticable to expect that same jury to be

empaneled long enough to resolve all of the noncertified issues of each class member as

well.” Simon v. Philip Morris Inc., 200 F.R.D. 21, 29 (E.D.N.Y. 2001) (Weinstein, J.).

See also Susan E. Abitanta, Bifurcation of Liability and Damages in Rule 23 (b)(3) Class

Actions: History, Policy, Problems, and A Solution, 36 Sw. L.J. 743 (1982).


              Rule 23 parallels Rule 16 and Rule 42 of the Rules of Civil Procedure, which

grant a trial court broad authority to join or sever parties and issues for trial or “adopt[]




defendant under W. Va. Code § 46A-5-104), a class action would seem to be the superior
vehicle. However, it is up to the circuit court to consider the evidence and arguments of
the parties before adopting its ruling.

                                             12
special procedures for managing potentially difficult or protracted actions that may

[involve] complex issues, multiple parties, difficult legal questions, or unusual proof

problems[.]” Rule 16(c)(12). 9 Lastly, judges should understand that the certification of a

class action is not an irreversible act: a class may be decertified after a liability ruling, or

decertified when facts later reveal that a class action is not the best tool for resolving the

dispute.
           10




                An essential guide for every judge conducting a predominance analysis under

Rule 23(b)(3) is this: “do not let the trees blind you to the forest:”

                        Defendants attempting to avoid class certification will,
                almost exclusively, overwhelm a circuit judge with the
                differences between each class member’s case. It is akin to a
                judge being asked to look at a forest of oak trees and being told
                the difference between each tree: each tree has a different
                height, a different color, a different number of leaves, a unique
                number of branches, a wide variation in the number and size of
                tree rings, and so on.




               Another procedural use for Rule 23 permits a court to certify a class for
                9


settlement purposes only. See, e.g., In re Gen. Motors Corp. Pick-Up Truck Fuel Tank
Prod. Liab. Litig., 55 F.3d 768, 786 (3d Cir. 1995) (“[A] settlement class is a device
whereby the court postpones the formal certification procedure until the parties have
successfully negotiated a settlement, thus allowing a defendant to explore settlement
without conceding any of its arguments against certification.”).

                  See, e.g., Syl. pt. 2, State ex rel. Metro. Life Ins. Co. v. Starcher, 196 W.
                10


Va. 519, 474 S.E.2d 186 (1996) (“To demonstrate the existence of a class pursuant to Rule
23 of the West Virginia Rules of Civil Procedure, it is not required that each class member
be identified, but only that the class can be objectively defined. It is not a proper objection
to certification that the class as defined may include some members who do not have claims
because certification is conditional and may be altered, expanded, subdivided, or vacated
as the case progresses toward resolution on the merits.”).

                                               13
                      The test for the judge, though, is to step back and look
              at the similarities in class members. Step back and see the
              forest. No matter the number of branches or leaves, a
              collection of oak trees has enough similarities to be called a
              “class” of oak trees. So, on remand, the judge in the instant
              case should do the same: focus on the class members and find
              their similarities.

Surnaik Holdings, 244 W. Va. at 272, 852 S.E.2d at 772 (quoting Gulas v. Infocision Mgmt.

Corp., 215 W. Va. 225, 230, 599 S.E.2d 648, 653 (2004) (Starcher, J., concurring)).


              Finally, let me address the Court’s decision to grant a writ of prohibition in

this case. In recent years, this Court has granted several writs of prohibition halting class

certification rulings after assessing that the judges had failed to complete a “thorough” or

“rigorous” Rule 23 analysis. 11 The Court granted a writ in this case for the same reason.


              “It is a paramount principle of jurisprudence that a court speaks only through

its orders.” Legg v. Felinton, 219 W.Va. 478, 483, 637 S.E.2d 576, 581 (2006). Judges

should, of course, employ precision and clarity in any order. What the Court’s ruling, in

this case and the others, really means when it uses words like “thorough” or “rigorous” is




                 See, e.g., State ex rel. W. Va. Univ. Hosps. - E., Inc. v. Hammer, 866 S.E.2d
              11


187, 202 (W. Va. 2021) (“[W]e find the circuit court’s order fails to provide the ‘thorough
analysis’ required[.]”); State ex rel. Surnaik Holdings of WV, LLC v. Bedell, 244 W. Va.
248, 263, 852 S.E.2d 748, 764 (2020) (“[T]he circuit court has exceeded its legitimate
powers by certifying the class while failing to undertake a thorough analysis[.]”); State ex
rel. Mun. Water Works v. Swope, 242 W. Va. 258, 267, 835 S.E.2d 122, 131 (2019) (“[T]he
circuit court’s order did not contain a thorough analysis of the Rule 23(a) factors[.]”); State
ex rel. W. Va. Univ. Hosps., Inc. v. Gaujot, 242 W. Va. 54, 64, 829 S.E.2d 54, 64 (2019)
(“[T]he circuit court has exceeded its legitimate powers by certifying the class while failing
to conduct a sufficiently thorough analysis of the case[.]”).

                                              14
this: when ruling on a Rule 23 class certification motion, a judge must enter an order with

substantial detail that explains the judge’s reasoning. Whether the judge is granting or

denying class certification, the judge is speaking to a broad audience, one far broader than

a typical case. The order in a class action is a historical record. It speaks not only to the

litigants, but also speaks to untold numbers of as-yet unidentified, prospective class

members. Because of the potential breadth of relief that stands to be imposed by the

judge’s rulings, and because many defendants in a class action are large, incorporated

businesses, the order also speaks to distant corporate officers, employees, stockholders,

investors or insurers. Plus, the res judicata effect of the class action on its wide-ranging

audience must be clear. Any reader of the judge’s certification order should know the step-

by-step basis for the certification decision, such that the decision provides clear guidance

to the broad audience likely to review the judge’s reasoning.


               Rule 23 is a magnificent tool for managing complex cases, and while class

actions sometimes take a little more elbow grease, they are capable of affording justice for

more people than can individual lawsuits. A clear and detailed order on certification

questions assures the judge, the litigants, and other observers that consideration has been

given to every argument of the parties and every element of the rule.


               Hence, I concur with the Court’s decision to grant a writ of prohibition to

afford the circuit judge an opportunity to craft a more detailed order explaining why a class

action is the superior method and why the questions raised by the plaintiffs are

predominant.

                                             15